DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/7/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmeigel U.S. PGPub 2011/0080044.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 22 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmeigel U.S. PGPub 2011/0080044.
Regarding claim 1, Schmeigel discloses a modular microgrid, comprising: two or more energy storage systems (e.g. home), each energy storage system of the two or more energy storage systems comprising: one or more sources of renewable energy generation (e.g. photovoltaic system) coupled to a respective energy storage system (e.g. pg. 4-5, ¶37-49; Fig. 2-3), one or more batteries (e.g. energy storage unit) coupled to the one or more sources of renewable energy (e.g. pg. 4-5, ¶37-49; Fig. 2-3), and one or more sources of nonrenewable energy generation (e.g. public power grid) coupled to the respective energy storage system (e.g. pg. 4-5, ¶37-49; Fig. 2-3); a local distribution network configured to be in communication with the two or more energy storage systems and one or more loads, the local distribution network configured to transmit electrical energy between the two or more energy storage systems and further transmit electrical energy between the two or more energy storage systems and the one or more loads (e.g. pg. 4-5, ¶37-49; Fig. 2-3); and a microgrid control system (e.g. central control unit and administrative unit) in communication with the local distribution network, the microgrid control system configured to determine generation, distribution, and consumption of the electrical energy within the local distribution network (e.g. pg. 4-5, ¶37-49; Fig. 2-3).
 	Regarding claim 2, Schmeigel discloses the modular microgrid of claim 1, wherein at least one of the two or more energy storage systems is part of a single integrated module, the single integrated module configured for operating independently or in conjunction with other single integrated modules (e.g. pg. 4-5, ¶37-49; Fig. 2-3).
 	Regarding claim 9, Schmeigel discloses the modular microgrid in claim 1, wherein the microgrid control system is configured to optimize the electrical energy based on input variables comprising energy availability from the two or more energy systems and further from projected energy requirements at the one or more loads (e.g. pg. 4-5, ¶37-49; Fig. 2-3).
 	Regarding claim 22, Schmeigel discloses the modular microgrid in claim 1, wherein the local distribution network is further configured to be in communication with a conventional electric grid (e.g. pg. 4-5, ¶37-49; Fig. 2-3).
 	Regarding claim 24, Schmeigel discloses the modular microgrid in claim 1, wherein the microgrid control system is configured to import electrical energy from a first energy storage system of the two or more energy storage systems to a second energy storage system of the two or more energy storage systems (e.g. pg. 4-5, ¶37-49; Fig. 2-3).
 	Regarding claim 25, Schmeigel discloses the modular microgrid in claim 24, wherein an energy level of a first battery of the first energy storage system is higher than an energy level of a second battery of the second energy storage system (e.g. pg. 4-5, ¶37-49; Fig. 2-3).
 	Regarding claim 26, Schmeigel discloses the modular microgrid in claim 25, wherein a load of the first battery is lower than a load the second battery (e.g. pg. 4-5, ¶37-49; Fig. 2-3).
 	Regarding claim 27, Schmeigel discloses the modular microgrid in claim 1, wherein the microgrid control system is configured to modify operation of a first source of nonrenewable energy of the one or more sources of nonrenewable energy associated with a first energy storage system of the two or more energy storage systems (e.g. pg. 4-5, ¶37-49; Fig. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmeigel as applied to the claims above, and further in view of Esposito U.S. PGPub 2011/0041415 and Grabell et al. U.S. PGPub 2017/0013810.
Schmeigel discloses energy storage systems as a home using solar power, but does not explicitly disclose the solar system using support infrastructure and using a shipping container for housing the energy system.
 	Esposito discloses a home formed from a shipping container and powered using solar power (e.g. pg. 6, ¶83; pg. 10, ¶127; pg. 12, ¶144).  
	Regarding claim 3, Grabell discloses a modular microgrid wherein the single integrated module comprises: a container configured to house the one or more energy storage systems; a sub-structure attached to the container; and a solar rail assembly attached to the sub-structure, wherein the solar rail assembly is configured to support one or more solar panels (e.g. pg. 10-12, ¶168-180; pg. 14-16, ¶263-275; Fig. 3, 13-14, 31, 39 and 41). 
 	Regarding claim 4, Grabell discloses the modular microgrid of claim 3, wherein the container is a Container Express (CONEX) container or a custom container (e.g. pg. 10-12, ¶168-180; pg. 14-16, ¶263-275; Fig. 3, 13-14, 31, 39 and 41). 
 	Regarding claim 5, Grabell discloses the modular microgrid of claim 3, wherein the sub-structure comprises a plurality of pipes and a plurality of braces interconnected to support the solar rail assembly (e.g. pg. 10-12, ¶168-180; pg. 14-16, ¶263-275; Fig. 3, 13-14, 31, 39 and 41). 
 	Regarding claim 7, Grabell discloses the modular microgrid of claim 3, further comprising a plurality of brackets, wherein the sub-structure is attached to corners of the container using one or more of the plurality of brackets (e.g. pg. 10-12, ¶168-180; pg. 14-16, ¶263-275; Fig. 3, 13-14, 31, 39 and 41). 
 	Regarding claim 8, Grabell discloses the modular microgrid of claim 3, further comprising a plurality of anchoring brackets, wherein the container is attached to a surface using one or more of the plurality of anchoring brackets (e.g. pg. 10-12, ¶168-180; pg. 14-16, ¶263-275; Fig. 3, 13-14, 31, 39 and 41). 
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use support infrastructure and use a shipping container for a home and housing the energy system. One of ordinary skill in the art would have been motivated to do this to optimize placement of the solar panels for a shipping container home.
 	Therefore, it would have been obvious to modify Schmeigel with Esposito and Grabell to obtain the invention as specified in claims 3-5, 7 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmeigel, Esposito and Grabell as applied to the claims above, and further in view of Zurtis U.S. PGPub 2012/0090665.
Grabell discloses a modular microgrid, wherein: the plurality of pipes are round; and had a plurality of braces, but does not explicitly disclose the braces being square.
 	Zurtis discloses using square brackets for a microgrid support structure.
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use square brackets for the support structure. One of ordinary skill in the art would have been motivated to do this as a way to fasten a secure the support structure.
 	Therefore, it would have been obvious to modify Schmeigel, Esposito and Grabell with Zurtis to obtain the invention as specified in claim 6.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmeigel, Esposito and Grabell as applied to the claims above, and further in view of Sato et al. U.S. PGPub 2013/0258730.
Grabell discloses a modular microgrid, wherein the microgrid control system comprises: an impedance balance controller configured to balance one or more energy loads associated with the one or more sources of renewable and nonrenewable energy generation (e.g. pg. 10-12, ¶168-180; pg. 14-16, ¶263-275; Fig. 3, 13-14, 31, 39 and 41); and a power controller configured to maintain power with the local distribution network, but does not explicitly disclose the power controller configured to maintain a voltage and a frequency associated with a local distribution network.
 	Sato discloses a power controller configured to maintain a voltage and a frequency associated with a local distribution network (e.g. pg. 6-7, ¶90; Fig. 4).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to maintain a voltage and a frequency associated with the local distribution network. One of ordinary skill in the art would have been motivated to do this maintain stability of the local network.
 	Therefore, it would have been obvious to modify Schmeigel, Esposito and Grabell with Sato to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claims 19-21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
June 1, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116